DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent June 23, 2021, claim(s) 23-27 is/are pending in this application; of these claim(s) 23 is/are in independent form.  Claim(s) 23-27 are new; claim(s) 1-22 is/are cancelled.

Priority
The foreign priority claim filed on June 23, 2021 was not entered because the foreign priority claim was not filed during the time period set forth in 37 CFR 1.55. For original applications filed under 35 U.S.C. 111(a) (other than a design application) on or after November 29, 2000, the time period is during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. In addition, if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet. See 37 CFR 1.55(d)(1). For national stage applications under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and the Regulations under the PCT. See 37 CFR 1.55(d)(2). If applicant desires priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon a prior foreign application, applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e). The petition must be accompanied by (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in accordance with 37 CFR 1.55 identifying the prior foreign application to which priority is claimed, unless previously submitted; (2) a certified copy of the foreign application, unless previously submitted or an exception under 37 CFR 1.55 applies; (3) the petition fee under 37 CFR 1.17(m); and (4) a statement that the entire delay between the date the claim was due under 37 CFR 1.55 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive.  As to the foreign priority claim, the claim for priority in the ADS was not made within the time limit set forth in the PCT and the Regulations under the PCT.  If applicant desires priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon a prior foreign application, applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e).  When preparing a petition, the Examiner suggests noting that the USPTO filing receipt sent November 27, 2018 might have introduced confusion for the Applicant because the filing receipt sent on that date did not reflect the error in the originally filed ADS that prompted Applicant’s correction to the ADS.
.
Applicant’s arguments, see page 6 lines 17-24, filed June 23, 2021, with respect to claim 26 have been fully considered and are persuasive.  The rejection of claim 26 (regarding 35 U.S.C. § 101) has been withdrawn. 
Applicant’s arguments, see page 7 lines 1-11, filed June 23, 2021, with respect to claim 23-27 have been fully considered and are persuasive.  There is 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process of comparison. This judicial exception is not integrated into a practical application because claim 23 and 24 do not recite additional elements beyond the comparison step.  As to claims 25 and 27, this judicial exception is not integrated into a practical application because the claims recite pre-solution activity that is necessary precursor for all uses of the comparison.  Claims 25 and 27 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the testing of bodily fluids is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 
	As to claims 23-25 and 27, see the further elaboration of these arguments below:

23. A method for aiding detection of Alzheimer's disease, the method comprising:
analyzing a presence or absence of an Alzheimer's-associated signal peptide or a degree of abundance of the Alzheimer's-associated signal peptide when the Alzheimer's-associated signal peptide is present in a bodily fluid from a test subject (this is a contingent limitation in a method claim, and therefore has little patentable weight; see MPEP § 2111.04 II for more information about contingent limitations), and
comparing the presence or absence of the Alzheimer's-associated signal peptide or the degree of abundance of the Alzheimer's-associated signal peptide in the bodily fluid from the test subject with a reference level set based on results obtained by analyzing the presence or absence of the Alzheimer's-associated signal peptide or the degree of abundance of the Alzheimer's-associated signal peptide in a bodily fluid from at least one healthy subject (this element does have patentable weight because it is not a contingent limitation; however, this element is a mental process of a comparison, see MPEP 2106.04(a)(2)(III)(A), which cites University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014)), wherein
a molecular weight of the Alzheimer's-associated signal peptide is:
1629.17±2, 1767.38±2, 1900.43±2, 1933.29±2, 1966.96±2, 1996.12±2, 2187.30±2, 2196.08±2, 2196.64+2, or 2240.20±2 (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea), wherein
an amino acid sequence constituting the Alzheimer's-associated signal peptide is any of the amino acid sequences represented by SEQ ID NOS: 1 to 75 (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea).

24. The method according to Claim 23, wherein at least 10 kinds of Alzheimer's-associated signal peptides with molecular weights differing by at least 3 from each other are tested for the bodily fluid from the test subject (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea).

25. The method according to Claim 23, wherein the presence or absence of the Alzheimer's-associated signal peptide or the degree of abundance of the Alzheimer's-associated signal peptide in the bodily fluid from the test subject (this element is claimed in the alternative and does not need to be mapped) is (this element is pre-solution activity that is necessary precursor for all uses of the comparison step; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); furthermore, Applicant provides evidence in Applicant’s Para [0018] that using a mass spectrometer for diagnosis is routine and conventional).

27. The method according to Claim 23, wherein the bodily fluid is cerebrospinal fluid (this element is pre-solution activity that is necessary precursor for all uses of the comparison step; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); furthermore, Applicant provides evidence in Applicant’s Para [0010] that using a cerebrospinal fluid for diagnosis is routine and conventional).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 7,179,606 B2:  In this patent about predictive markers for Alzheimer’s disease, SEQ ID NO: 2 and SEQ ID NO: 7 have pertinent masses.
US 2009/0055100 A1:  This method for using mass spectrometry with peptides includes a peptide sequences having mass/charge ratio of 1884.40 and a mass of 1884.70.  Mass masses refer to recombinant pyruvate kinase.
US 2015/0353637 A1:  This diagnostic patent publication teaches SEQ ID NO: 315, which is amino acid sequence MEFGLSWVFLVALLRGVQC .  This is one of the sequences that Applicant claims.  The associated antibody can be used for Alzheimer’s disease.
US 9,678,086 B2:  SEQ ID Nos 6 and 8 have relevant masses in this diagnostic assay for Alzheimer’s disease.
US 2010/0159486 A1:  teaches biomarkers for biological conditions that have mass 1620.82 and 1967.04.
US 2020/0005905 A1:  Pertinent because it is a co-pending Application on a similar topic, but broader than the claims of the instant Application.
Naslund, J. et al., "Relative Abundance of Alzheimer Abeta Amyloid Peptide Variants in Alzheimer Disease and Normal Aging," Proc. Natl. Acad. Sci. (1994) 91:8378-8382.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        July 29, 2021